United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-60502
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellee

     v.

ALONZO LEE MURPHY, JR

                     Defendant - Appellant

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:01-CR-94-ALL-LS
                      --------------------

Before KING, Chief Judge, and SMITH and DENNIS, Circuit Judges.

PER CURIAM:*

     Alonzo Lee Murphy, Jr., appeals his convictions for aiding

and abetting bank robbery and aiding and abetting brandishing a

firearm during a crime of violence.    Murphy’s half-brother,

Prince John Johnson, and his friend, Duanne Kyle, robbed the

Westland Plaza branch of Trustmark National Bank in Jackson, Ms.

Murphy drove the getaway car in which the robbers left the scene.

Authorities followed a signal from a tracking device hidden in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60502
                                -2-

the loot to a nearby house where they discovered Murphy, Johnson,

and Kyle counting the money.

     Johnson pleaded guilty and testified against Murphy in an

effort to obtain a more lenient sentence.   According to Johnson,

he and Murphy planned the robbery together, and Johnson obtained

the firearms used in the robbery at Murphy’s suggestion.   Murphy

testified that he went to Westland Plaza to seek employment at a

grocery store, and that he gave Johnson and Kyle a ride to the

shopping center.   When Murphy returned to his car after an

interview with the store manager and assistant manager, Kyle and

Johnson were missing.   After a few minutes, Kyle and Johnson ran

out of the bank, wearing ski masks and carrying guns and money,

and they jumped into Murphy’s car.   Kyle cocked his gun and

ordered Murphy to drive them away.   Murphy testified that he did

not try to escape or contact the police because he was afraid of

Kyle.   The assistant manager of the grocery store testified that

he did not see or talk to Murphy on the day of the robbery, and

that the manager was not at the store that day.

     Murphy argues that the jury was not properly instructed and

that the evidence is insufficient to convict him because

Johnson’s self-serving testimony is inherently unbelievable.

     Murphy has failed to show that the trial court plainly erred

by failing to give the jury a specific instruction that it must

find that Murphy knew that Johnson and Kyle possessed firearms

and that they intended to use the weapons during the robbery.
                          No. 02-60502
                               -3-

United States v. McClatchy, 249 F.3d 348, 357 (5th Cir.), cert.

denied, 534 U.S. 896 (2001).   The trial court did not abuse its

discretion by denying Murphy’s request for a jury instruction on

the elements of the offense of accessory after the fact.     United

States v. Willis, 559 F.2d 443, 444-45 (5th Cir. 1977); see also

United States v. Pennington, 20 F.3d 593, 600 (5th Cir. 1994).

Because Murphy did not renew his motion for judgment of acquittal

at the close of the evidence, we review his challenge to the

sufficiency of the evidence for plain error and find none.    The

evidence supports Murphy’s conviction.   See United States v.

Robles-Pantoja, 887 F.2d 1250, 1254-55 (5th Cir. 1989).

     AFFIRMED.